DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group 1, claims 1-7 in the reply filed on 5/2/2022 is acknowledged.  Claims 8-18 are withdrawn from prosecution.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 7/17/2020 and 6/14/2021 was filed properly.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2014/0336086 A1) to Frenkel (hereinafter Frenkel).
	Frenkel is directed toward oil based drilling muds.  Frenkel discloses at paragraph [0036] that the drilling fluid can be water based, oil based or combinations thereof that includes invert emulsions.  Frenkel discloses at paragraph [0045] that the drilling fluid is an emulsion.  Frenkel discloses at paragraph [0025] that the emulsion contains 0.1% to 50% of at least one viscosifier, which reads on Applicants range of 0.1 to 10% by weight.  Frenkel discloses at paragraph [0027] that the viscosifier is selected from oils that are epoxified that includes soybean oil.  Frenkel discloses at paragraph [0034] that the viscosifier may be an epoxidized methyl soyate, which is a variety of soybean based oils that are methyl epoxylated,  where commodity soybean oil is composed of five fatty acids: palmitic acid (16:0), stearic acid (18:0), oleic acid (18:1), linoleic acid (18:2), and linolenic acid (18:3). The percentage of these five fatty acids in soybean oil averages 10%, 4%, 18%, 55%, and 13%, respectively that would form epoxidized methyl oleate, epoxidized methyl linoleate and epoxidized methyl alpha linolenate that reads on Applicants one or more emulsifiers.   Frenkel discloses at paragraph [0046] that the viscosity is 33 cP that reads on Applicants range of 20 to 50 cP.  Frenkel discloses at paragraph [0046] that the yield point is 46 lbs/100ft2 that reads on Applicants range of 20 to 50 lbs/100 ft2.  Frenkel discloses at paragraph [0046] that the initial gel strength is 32 lbs/100ft2 that reads on Applicants range of 20 to 40 lbs/100 ft2.  Frenkel discloses at paragraph [0046] that the 10 minute gel strength is 33 lbs/100ft2 that reads on Applicants range of 20 to 40 lbs/100 ft2.   Frenkel discloses each and every element of claims 1-7.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2014/0336086 A1) to Frenkel (hereinafter Frenkel)  in view of Jitendra K. Satyarthi, D. Srinivas, Selective epoxidation of methyl soyate over alumina-supported group VI metal oxide catalysts, Applied Catalysts A: General 401 (2011) 189-198. (Year: 2011) (hereinafter Satyarthi).
	Frenkel is directed toward oil based drilling muds.  Frenkel discloses at paragraph [0036] that the drilling fluid can be water based, oil based or combinations thereof that includes invert emulsions.  Frenkel discloses at paragraph [0045] that the drilling fluid is an emulsion.  Frenkel discloses at paragraph [0025] that the emulsion contains 0.1% to 50% of at least one viscosifier, which reads on Applicants range of 0.1 to 10% by weight.  Frenkel discloses at paragraph [0027] that the viscosifier is selected from oils that are epoxified that includes soybean oil.  Frenkel discloses at paragraph [0034] that the viscosifier may be an epoxidized methyl soyate, which is a variety of soybean based oils that are methyl epoxylated,  where commodity soybean oil is composed of five fatty acids: palmitic acid (16:0), stearic acid (18:0), oleic acid (18:1), linoleic acid (18:2), and linolenic acid (18:3). The percentage of these five fatty acids in soybean oil averages 10%, 4%, 18%, 55%, and 13%, respectively that would form epoxidized methyl oleate, epoxidized methyl linoleate and epoxidized methyl alpha linolenate that reads on Applicants one or more emulsifiers.   Frenkel discloses at paragraph [0046] that the viscosity is 33 cP that reads on Applicants range of 20 to 50 cP.  Frenkel discloses at paragraph [0046] that the yield point is 46 lbs/100ft2 that reads on Applicants range of 20 to 50 lbs/100 ft2.  Frenkel discloses at paragraph [0046] that the initial gel strength is 32 lbs/100ft2 that reads on Applicants range of 20 to 40 lbs/100 ft2.  Frenkel discloses at paragraph [0046] that the 10 minute gel strength is 33 lbs/100ft2 that reads on Applicants range of 20 to 40 lbs/100 ft2.   
	Satyarthi is directed toward methyl epoxdized soybean oils.   Frenkel and Satyarthi are both directed toward methyl epoxdized soybean oils and therefore are analogous art.   Satyarthi teaches at page 191 that the reaction products of epoxidized soybean oils reads on epoxidized methyl oleate, epoxidized methyl linoleate and epoxidized methyl alpha linolenate that reads on Applicants one or more emulsifiers.   One skilled in the art would find it obvious to use a natural mixture of soybean oil fatty acids which would allow the unprocessed use of natural soybean commercial oil for lower cost and easier obtainable starting materials.    
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Frenkel in view of the teaching of Satyarthi that epoxidation of commodity soybean oil produces Applicants mixture of epoxidized soybean oil species that forms a prime facie case of obviousness that reads on each and every element of claims 1-7.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.


11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766